PD-1102-15
                             Benito Garza   #1957561
                               3001 S. Emily Dr.
                              Beeville,   TX   78102

November   4,2015



RE; Motion to extend time ofr State's response due to delayed
service.



Dear Honorable      Clerk,

   Please find my motion to extend time for the State to file a
response to my Petition for Discretionary Review.            The address
mixup prevented the Prosecutor from getting a copy of my Petition.
As stated in the motion I have resent the copy of the Petition to
the State Prosecutor along with a copy of the motion to extend
time.   My lawyer did not give me "any" information regarding the
specifics of filing a PDR..        All he told me was that I could file
a petition.    I hope this has not caused undue delay or prejudiced
my Petition in any way.        Thank you for your time ^S^g^r^jteb^nitdn
this matter.                                          COURT OF CRMNAL APPEALS

                                                             JjOy O9 2015
                                                       Sincerely
                                         NO.PD-1102-15

BENITO GARZA                                       §
      (Appellant/Petitioner)                               IN THE COURT OF
                                                   §
V.                                                         CRIMINAL          APPEALS
                                                   §
THE    STATE OF      TEXAS                                 OF       TEXAS,    AUSTIN
            (Appellee/Respondent)                  §


              PETITIONER'S         MOTION TO EXTEND RESPONDENT'S TIME

      FOR   FILING    A   REPLY    TO    THE    PETITION      FOR    DISCRETIONARY     REVIEW

                                  DUE    TO    DELAYED   SERVICE




TO THE      HONORABLE      COURT    OF    CRIMINAL     APPEALS:

      COMES NOW,      Benito Garza,            Petitioner pro se and humbly moves

this Court to Extend the time for the State Prosecutors reply

due to delayed service.                  And in support would show the following:

      On October 26,2015 The Petition for Discretionary Review was

put in the prison mail.                  In addition a copy was forwarded to the

State Prosecutor as required by T.R.A-P.Rule 68.11 and 9.5. On

Tuesday the 3rd day of November, the letter mailed to the prosecu

tor was returned as undeliverable as addressed (Letter enclosed).

The address on the envelope is the address taken from the Vernon's

Tex.Rules of Appellate Procedure in the unit :law library.                                The

"directories" have just recently been replaced so the "new"

address was located.               The Prosecutor's copy of the Petition for

Discretionary Review along with a copy of this letter has been

resubmitted through the prison mailroom.

                             RE-CERTIFICATION            OF    SERVICE


      I hereby certify that a true and.correct copy of the Petition

for Discretionary Review has been sent postage prepaid through the

unit Mtilroom postage prepaid first class mail on Novemeber 4,2015,
  WHEREFORE PREMISES CONSIDERED,      Petitioner humbly prays this

Court will extend the time for the State to file a response by

10 days to compensate for the delayed service from a outdated

address to the State Prosecuting Attorney.



                                          Respectfully submitted,


                                          3 Benito
                                             yW^Garza
                                                   -^^^
                                                      f/

                         INMATE   DECLARATION


   I Benito Garza due swear under penalty of perjury that the

foregoing facts are true and correct and that this motion is

presented in good faith and not for delay.          I am a Offender at

the McConnell Unit   in Beeville,   TX,   Bee County.


                             On this 4th
                                     Ith day of
                                             or November,       2015
                                                                /uid



                                          Benito Garza          (y


                       CERTIFICATE   OF   SERVICE


   I hereby certify that a true and correct copy of this motion
to extend the State's time to file a response has been sent to

the State Prosecuting Attorney,Lisa C        Mcminn at P.O. Box 13406

Austin ,TX 78711-3046 postage prepaid first Class mail through the

prison mailroom on this 4th day of November 2015^.

                                             Tits?J) ^^
                                            Benito   Garza